Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00402-CV

                    IN THE INTEREST OF E.E.V. and D.D.F., Children

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02923
                         Honorable Peter A. Sakai, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because she qualifies as an indigent under TEX. R. APP. P. 20.

       SIGNED September 11, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice